                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

DERETHA MILLER, TAMBITHA
BLANKS and WILLIE BLANKS,
individually, and on behalf of a class of
persons similarly situated

              Plaintiffs,

v.                                                   Case No.: 2:18-cv-195-FtM-38NPM

THE CITY OF FORT MYERS,
RANDALL P. HENDERSON, JR.
and SAEED KAZEMI,

              Defendants.
                                            /

                                            ORDER1

       Before the Court is Plaintiffs’ Motion to Strike Defendants’ Dual Summary

Judgment Motions (Doc. 118). Defendants opposes the Motion. (Doc. 120).

       Defendants jointly filed two Motions for Summary Judgment. (Docs. 115; 116).

The Middle District not only frowns on filing multiple summary judgment motions without

leave, the Local Rules prohibit it.     See M.D. Fla. R. 3.01(a); 3.01(d).      The Case

Management Scheduling Order echoes the Local Rule. (Doc. 35 at 6 (“A motion for

summary judgment shall include [all requirements] . . . in a single document not to exceed



1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
25 pages.”). Courts here interpret that Rule to prohibit filing multiple motions absent

leave. E.g., Benhassine v. Star Transp. Mgmt., Inc., No. 6:12-cv-1508-Orl-37GJK, 2013

WL 12164716, at *1-2 (M.D. Fla. Oct. 29, 2013); Se. Metals Mfg. Co. v. Fla. Metal Prods.,

Inc., No. 3:09-cv-1250-J-25TEM, 2011 WL 833260, at *1 (M.D. Fla. Mar. 7, 2011).

Multiple summary judgment motions are not a matter of right, so a party must seek leave

before filing them. E.g., Fernandez v. Bankers Nat’l Life Ins., 906 F.2d 559, 569 (11th

Cir. 1990); Essex Ins. v. Foley, 827 F. Supp. 2d 1326, 1329 n.2 (S.D. Ala. 2011). And if

multiple motions are filed without leave, striking them may be proper. McKenzie-Wharton

v. United Airlines, Inc., No. 8:15-cv-114-17MAP, 2016 WL 5346948, at *7-8 (M.D. Fla.

Sept. 23, 2016).

       Although Plaintiffs are correct that the Court could strike both Motions for Summary

Judgment, the Court will accept them, nevertheless. This case is complex, and the typical

page limit is likely not enough to address all the issues. So while Defendants should have

sought leave to file separate motions, that request may have been granted.             At a

minimum, Defendants should have requested additional pages for a single motion, which

would have been granted. In either situation, the parties would be in essentially the same

position as now with these two pending Motions. And waiting for all the briefing on those

motions would add unnecessary time and expense only to end up at the same place. To

expedite the disposition of summary judgment, therefore, the Court will accept the

Motions (Docs. 115; 116).2 But out of fairness to Plaintiffs, the Court extends the deadline

for both Plaintiffs’ responses to fourteen days from today. To be clear, Plaintiffs must



2In the future, the Court will not be as lenient on this issue because the Local Rules and
Middle District caselaw are clear. However, as explained, under the circumstances the
Court accepts these Motions for the sake of efficiency.



                                             2
respond to each summary judgment motion; and each response should follow the normal

page limit (twenty pages each) or request additional pages, if necessary.

      Accordingly, it is now

      ORDERED:

      1. Plaintiffs’ Motion to Strike Defendants’ Dual Summary Judgment Motions (Doc.

          118) is DENIED.

      2. Plaintiffs’ Motion for Extension of Time to Respond to Defendants’ Summary

          Judgment Motions Pending Ruling on Plaintiffs’ Motion to Strike Defendants’

          Dual Summary Judgment Motions (Doc. 119) is DENIED as moot.

      3. Plaintiffs’ must FILE responses to Defendants’ Motion for Partial Summary

          Judgment on RCRA (Doc. 115) and Defendants’ Motion for Partial Summary

          Judgment on Plaintiffs’ Individual State-Law Claims (Doc. 116) on or before

          October 23, 2019.

      DONE and ORDERED in Fort Myers, Florida this 9th day of October, 2019.




Copies: All Parties of Record




                                           3
